DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
At [0025] “to may” is grammatically incorrect; a suggested change is “to”;
At [0026] “to may” is grammatically incorrect; a suggested change is “to”;
At [0029] “Both,” is grammatically incorrect; a suggested change is “Both” (no comma at end);
At [0029] “by a transparent outer tube 40 that it may be sealed” is grammatically incorrect; a suggested change is “by a transparent outer tube 40 and it may be sealed”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a device is used to power, control and monitor the ultraviolet radiation as well as to monitor a blood contactless conductivity” in claim 1; structure described in instant Figure 3, 31.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim(s) 1, 5-7, 12, 14, 16 is/are objected to because of the following informalities:
Claim 1 line 2 recites “A device”; a claim is only one sentence and line 1 already starts with “A system”, it should be lower case and so a suggested change is “a device” for line 2.
Claim 1 line 4 recites “A catheter assembly”; a claim is only one sentence and line 1 already starts with “A system”, it should be lower case and so a suggested change is “a catheter assembly” for line 4.
Claim 5 line 2 recites “two receivers’ coils”; this is grammatically incorrect and a suggested edit is “two receiver coils”. 
Claim 6 line 1 recites “receivers’ coils”; this is grammatically incorrect and a suggested edit is “receiver coils”.
Claim 7 line 1 recites “receivers’ coils”; this is grammatically incorrect and a suggested edit is “receiver coils”.
Claim 12 line 2 recites “withdrawal the blood”; this is grammatically incorrect and a suggested edit is “withdraw the blood”; note that instant specification at [0006] states “withdrawing a blood” and the word “withdrawal” is not found in the instant specification.
Claim 14 line 1 recites “wherein in indirectly way”; this is grammatically incorrect and a suggested edit is “wherein in the indirect way”.
Claim 16 line 2 recites “A phase one”; a claim is only one sentence and line 1 already starts with “A process”, it should be lower case and so a suggested change is “a phase one” for line 2.
Claim 16 line 4 recites “A second phase”; a claim is only one sentence and line 1 already starts with “A process”, it should be lower case and so a suggested change is “a second phase” for line 4.
Claim 16 line 3 ends with a period. A claim can only be one sentence and so a suggested edit is to delete this period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Note that because independent claim 1 is rejected, dependent claims of claim 1 are also inherently rejected because the incorporate the limitations of claim 1. 
Claim 1 recites the limitation "A device" in line 2.  Note that line 1 recites “a device”; it is unclear whether these recitations refer to the same element. A suggested change is “the device” in line 2. Applicant is reminded that the general form is to use the article “a” when first reciting a claim element and then refer to that claim element with the particle “the” or “said” afterwards in the claim set. E.g. “a stylet”….”the stylet”.
 Claim 1 recites the limitation "the ultraviolet radiation" in line 1.  There is insufficient antecedent basis for this limitation in the claim. A suggested edit is “monitor an ultraviolet radiation”. 
Claim 1 recites the limitation "A catheter assembly" in line 4.  Note that line 1 recites “a catheter assembly”; it is unclear whether these recitations refer to the same element. A suggested change is “the catheter assembly” in line 2.
The term "many rings assemblies" in claim 2 is a relative term which renders the claim indefinite.  The term "many" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, how much or what quantity constitutes “many”?
Claim 5 recites the limitation "said a differential coil sensor" in line 1.  Note that claim 1 line 5 recites “a differential coil sensor”; it is unclear whether these recitations refer to the same element. A suggested change is “said differential coil sensor” in claim 5 line 1.
Claim 8 recites the limitation "said rings of said ultraviolet radiation source and said coils of said differential coil sensor" in lines 1-2.  There is insufficient antecedent basis for these limitation in the claim. Note that claim 8 depends from claim 1, but claim 1 does not recite rings nor does claim 1 recite coils.
Regarding claim 10, the instant claim is a product claim but recites a method step of “socket is disconnected when the catheter assembly is used for blood treatment”. It is improper/indefinite to claim a product and a process of using the product in the same claim; see MPEP 2173.05(p) II. 
The term "the same design of standard dialysis catheter" in claim 11 is a relative term which renders the claim indefinite.  The term "same design of standard dialysis catheter" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, how close of a design would be considered same as required by the claim? In addition, is there a common spec sheet for standard dialysis catheter as understood by a person of ordinary skill in the art? Because of this, the claim is indefinite because a definite claim scope cannot be determined. 
Claim 13 recites the limitation "at the primary infection location" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the secondary radiations" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "said secondary radiations" in line 1.  There is insufficient antecedent basis for this limitation in the claim. While claim 14 recites “the secondary radiations”, as discussed above, for the claim set as a whole there is insufficient antecedent basis since this secondary radiation was never introduced.
Claim 15 recites the limitation "the vibrating hemoglobin" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said ultraviolet radiation source" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The term "for a certain period of time" in claim 16 lines 3 and 8 is a relative term which renders the claim indefinite.  The term "certain period of time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How much time would satisfy the recited claim requirement? 1 picosecond? 1 minute? 1 hour? 1 month? Note that there are two instances of this, in lines 3 and 8.
Claim 16 recites the limitation "the device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasooly (US 20140334974 A1; 11/13/2014) in view of Berger (Continuous Non-Invasive Sodium Monitoring in Extracorporeal Circuits; Published 7/15/2018). 
Regarding claim 1, Rasooly teaches a system comprising a device and a catheter assembly (Fig. 1):
a device is used to power, control and monitor the ultraviolet radiation ([0007]) and a catheter assembly comprising an inner dialysis catheter ([0002]; Fig. 1), and ultraviolet radiation source ([0007]; Fig. 16-17, UV light sources 90; [0050]).
Rasooly does not teach monitor a blood contactless conductivity and a differential coil sensor. However, Berger teaches in the same field of endeavor (Abstract) monitor a blood contactless conductivity (p. 684 paragraph 1) and a differential coil sensor (Fig. 1; p. 683 paragraph 1). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Rasooly to include such a differential coil sensor to measure 
Regarding claim 2, in the combination of Rasooly and Berger, Rasooly teaches wherein said ultraviolet radiation source includes many rings assemblies of ultraviolet curved light emitting diode chips (Fig. 16-17, light sources 90; [0080]).
Regarding claim 3, in the combination of Rasooly and Berger, Rasooly teaches wherein said rings are fixed on the outer surface of said inner dialysis catheter (Fig. 16-17, light sources 90; [0080]).
Regarding claim 4, in the combination of Rasooly and Berger, Rasooly teaches wherein said ultraviolet radiation sources emits continuous or pulsed ultraviolet radiation ([0062]).
Regarding claim 5, in the combination of Rasooly and Berger, Berger (relied upon above for differential coil sensor) teaches wherein said a differential coil sensor has one transmitter coil and two receivers coils (Fig. 1; p. 683 Introduction and Experimental Setup).
Regarding claim 6, in the combination of Rasooly and Berger, Berger (relied upon above for differential coil sensor) teaches wherein said transmitter and receivers coils are arranged axially one after the other and said two receiver coils are at the same distance from said transmitter coil on oppositely lying sides of said transmitter coil (Fig. 1; p. 683 Introduction and Experimental Setup; compare to instant Fig. 2 which shows similar setup).
Regarding claim 7, in the combination of Rasooly and Berger, Berger (relied upon above for differential coil sensor) teaches wherein said transmitter and receivers 
Regarding claim 8, the combination of Rasooly and Berger teaches wherein said rings of said ultraviolet radiation source and said coils of said differential coil sensor are covered by a transparent outer tube (Rasooly [0047]; [0078]; Fig. 16-17). 
Regarding claim 9, the combination of Rasooly and Berger teaches wherein said catheter assembly is connected to said device via a cable and socket (Rasooly Fig. 1).
Regarding claim 10, the combination of Rasooly and Berger inherently teaches wherein said socket is disconnected when the catheter assembly is used for blood treatment (Rasooly Fig. 1). For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 13, the combination of Rasooly and Berger inherently teaches wherein said system is used to destroy microbes directly and indirectly in the blood and at the primary infection location (Rasooly [0004]; [0045]). For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the 
Regarding claim 14, the combination of Rasooly and Berger inherently teaches wherein in indirectly way, the secondary radiations are used to destroy microbes in bone marrow (initial location of infection) (Rasooly [0004]; [0045]). For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 15, the combination of Rasooly and Berger inherently teaches wherein said secondary radiations are emitted from the vibrating hemoglobin (Rasooly [0004]; [0045]). For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasooly and Berger as applied to claim 1 above, and further in view of Kermode (US 20170182305 A1; 6/29/2017).
Regarding claim 11, the combination of Rasooly and Berger does not teach wherein said inner dialysis catheter has the same design of standard dialysis catheter with a catheter body, two end openings at its distal end and two extension tubes with luer connectors at its proximal end. However, Kermode teaches in the same field of endeavor ([0030]) wherein said inner dialysis catheter has the same design of standard dialysis catheter with a catheter body, two end openings at its distal end and two extension tubes with luer connectors at its proximal end (Fig. 1; Fig. 7D; [0031] “a plastic catheter with two lumens”; [0055]; [0057]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Rasooly and Berger to use these features as taught by Kermode because this is a suitable design for dialysis (Fig. 1).
Regarding claim 12, in the combination of Rasooly, Berger, and Kermode, Kermode (relied upon above for dialysis catheter openings) teaches wherein said two openings of said inner dialysis catheter are used to withdrawal the blood for treatment and to return the treated blood (Fig. 1). For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez (US 20060217789 A1; 9/28/2006) in view of Wang (US 20150283318 A1; 10/8/2015). 
Regarding claim 16, Perez teaches a process, comprising two phases of operation:
a phase one wherein, a blood is irradiated with the ultraviolet radiation via said ultraviolet radiation source for a certain period of time (Fig. 1; [0056]). 
Perez does not teach a second phase wherein, a catheter assembly is disconnected form the device and be connected to an extracorporeal blood circuit of a hemofiltration machine to filter the blood using a suitable filter to infuse medication/s and to remove circulating and endotoxins mediators form the blood before it is returned to a patient, also this is done for a certain period of time. However, Wang teaches in the same field of endeavor (Fig. 1; Abstract) a phase wherein, a catheter assembly be connected to an extracorporeal blood circuit of a hemofiltration machine to filter the blood using a suitable filter to infuse medication/s and to remove circulating and endotoxins mediators form the blood before it is returned to a patient, also this is done for a certain period of time (Fig. 1; [0047]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Perez to include this feature as taught by Wang because this enables “a better therapeutic effect” ([0047]). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berger (A Differential Transformer for Noninvasive Continuous Sodium Monitoring during Dialysis Treatment; Published 10/30/2019) shows a differential coil sensor for dialysis in Fig. 1. 
Berger (Contactless and continuous sodium concentration monitoring during continuous renal replacement therapy; Published 10/1/2020 also shows a differential coil sensor for dialysis in Fig. 1. 
Grossman (US 20160008624 A1; 1/14/2016) teaches UV treatment in body (Abstract) with UV LED’s placed along catheter with transparent flexible housing ([0028]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/Primary Examiner, Art Unit 3792